Citation Nr: 0701576	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's father had qualifying service (and 
was a veteran) for purposes of establishing basic eligibility 
for VA benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased father served in the 
service of the Armed Forces (to include the Merchant Marines) 
of the U.S. during World War II.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 decision letter that denied the appellant entitlement to 
VA death benefits based on a finding that her deceased father 
did not have qualifying service.  Because qualifying service 
of the person on whose service a claim for VA death benefits 
is based is a threshold requirement for establishing 
entitlement to such benefits, that is the matter before the 
Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

The appellant in this case is claiming benefits based on her 
father's alleged service during World War II.  The father 
died in March 1988.  She has identified his alleged service 
as being with the Philippine Army and also as being with the 
American Merchant Marine on an Oceangoing vessel (See 
38 C.F.R. § 3.6).  She has submitted photocopies of United 
States Department of Commerce documents showing that her 
father was issued a Certificate of Seaman's Identification, 
and that he was on an Oceangoing vessel (from Los Angeles, 
California to the Philippines) from October 12, 1944 to 
January 26, 1945.

The RO has obtained service department certification as to 
the alleged Philippine Army service; however, there is no 
indication in the claims file that verification of the 
alleged Merchant Marine service was ever sought (there is no 
mention of alleged Merchant Marine service in the April 2004 
decision letter, in the February 2005 statement of the case 
(SOC), or in the November 2005 supplemental SOC (SSOC)).

Accordingly, further development is necessary and the case is 
REMANDED for the following:

1.  The RO should arrange for verification 
of whether or not the appellant's father 
had Merchant Marine service which is 
considered active duty.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the appellant the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


